NON-FINAL OFFICE ACTION
This Non-Final Office Action addresses US Application No. 17/402,102 (hereinafter “instant reissue application"), which is a reissue application of application Serial No. 15/250,024 (hereinafter “024 Application”), entitled “IDENTIFICATION USING SIGNALS FROM A SECONDARY DEVICE BEFORE WIRELESS POWER TRANSFER”, which issued as U.S. Patent No. 10,381,883 (hereinafter “883 Patent”).  
  
BRIEF SUMMARY OF THE PROCEEDING
Broadening: The instant reissue application is file within two years of issue of the ‘883 Patent.  
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired.  No maintenance fees are due at this time.  It is noted that 3.5 year window opens on August 13, 2022.   Last day to pay is August 14, 2023.

Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘883 Patent is not involved in litigation.


REISSUE EXAMINATION PROCEDURES
     Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '883 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.         Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this instant reissue application.         These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.         Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
Based upon a review of the instant reissue application and ‘883 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘024 Application, now the ‘883 Patent. Examiner also acknowledges the Applicant’s claim of priority to U.S. Provisional Application No. 62/211,540, filed on August 28, 2015.  Examiner finds that the ‘883 Patent does not claim foreign priority. 

AMENDMENTS 
The reissued patent issued with claims 1-11 (hereinafter “Patented Claims”). 
Applicant filed a preliminary amendment on August 13, 2021 (hereinafter “August 2021 Amendment") along with the filing of the instant reissue application. This action is in response to the August 2021 Amendment.   

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1 and 4-11 are amended.   
Patented claims 2-3 are original as in the ‘883 Patent.
Newly claims 12-22 are added.  
          Accordingly, claims 1-22 (hereinafter “examined claims”) are subject to the examination of the instant reissue application. Of these, claims 1, 5, 7, 10, 12, 16, 18 and 21 are independent claims. 

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II). Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the examined claims using the broadest reasonable interpretation.

A.      Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.      Claim Interpretation Under 35 U.S.C. §112(f)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)     the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)     the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claims 1-22 include claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claims 1-22 will be discussed as follows:

FL #1: “an ID detection circuit” (Claim 1)
A means-plus-function phrase is recited in claim 1, which recites “the ID detection circuit” or hereinafter FL#1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL#1 in claim 1 recites: 
“an ID detection circuit that detects the mobile device ID from the ping signal received at the primary pad”.

3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the ID detection circuit” is a generic placeholder or nonce term equivalent to “means” because the term “the ID detection circuit” does not convey any particular structure.  Examiner further notes that the specification of the ‘883 Patent does not disclose the underlying structures for “the ID detection circuit”.  Thus the specification of the ‘883 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘883 Patent that any generic “ID detection circuit” is a sufficient structure to perform the functions recited in FL #1.  For example, multiple ID detection circuit in the related prior art have multiple functions which do not include the functions recited in FL #1.[1]  Accordingly, while there is common use of the generic term “ID detection circuit” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known ID detection circuit, particularly these prior art ID detection circuits, can “detects the mobile device ID from the ping signal received at the primary pad” as recited in claim 1.
  Examiner finds nothing in the specification, prosecution history or the prior art to construe “the ID detection circuit” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “ID detection circuit” is a generic placeholder having no specific structure associated therewith.  Because “the ID detection circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #1 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions for “detects the mobile device ID from the ping signal received at the primary pad” as recited in FL #1 in claim 1.

3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed functions.  
In view of Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘883 Patent, Examiner finds that the closest corresponding structure for the above noted function of F1#1 is partially shown in Figs. 3-4, generic box 302. Fig. 3 is an example reprinted below.  Examiner finds that the ‘883 Patent does not clearly disclose an algorithm for the ID detection circuit.  The specification only discloses “… the apparatus 300 includes an ID detection module 302 that detects the mobile device ID from the ping signal received at the primary pad 108.” (col. 17, lines 24-26).  As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.



    PNG
    media_image1.png
    289
    376
    media_image1.png
    Greyscale

Fig. 3 of the ‘883 Patent. 

FL #2: “a pairing circuit” (Claim 1)
A means-plus-function phrase is recited in claim 1, which recites “the pairing circuit” or hereinafter FL #2.  Examiner determines herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL#2 in claim 1 recites: 
“a pairing circuit that pairs the stationary WPT device with the mobile device in response to detecting the mobile device ID of the mobile device”.

3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the pairing circuit” is a generic placeholder or nonce term equivalent to “means” because the term “the pairing circuit” does not convey any particular structure.  Examiner further notes that the specification of the ‘883 Patent does not disclose the underlying structures for “the pairing circuit”.  Thus the specification of the ‘883 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘883 Patent that any generic “pairing circuit” is a sufficient structure to perform the functions recited in FL #2.  For example, multiple pairing circuit in the related prior art have multiple functions which do not include the function recited in FL #2.[2]  Accordingly, while there is common use of the generic term “pairing circuit” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known pairing circuit, particularly these prior art pairing circuits, can “pairs the stationary WPT device with the mobile device in response to detecting the mobile device ID of the mobile device” as recited in claim 1.
  Examiner finds nothing in the specification, prosecution history or the prior art to construe “the pairing circuit” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “pairing circuit” is a generic placeholder having no specific structure associated therewith.  Because “the pairing circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #2 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the functions for “pairs the stationary WPT device with the mobile device in response to detecting the mobile device ID of the mobile device” as recited in FL #2 in claim 1.

3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed functions.  
In view of Examiner findings above that FL #2 meets invocation prongs (A)-(C), Examiner concludes FL #2 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘883 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #2 is partially shown in Figs. 3-4, 6, 7, generic box 304. Fig. 3 is an example reprinted below.  Examiner finds that the ‘883 Patent does not clearly disclose an algorithm for the pairing circuit.  The specification only discloses: “… a pairing module 304 that pairs the stationary WPT device 104 with the mobile device  114 in response to the ID detection module 302 detecting the mobile device ID of the mobile device 114... Other systems may require a broadcast of a pairing of a mobile device 114 where use of the pairing module 304 may allow the paired stationary WPT device 104 to transmit the pairing information to the control center 124, which may then share this information with other stationary WPT devices 104.” (col. 17, lines 44-62). As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.

    PNG
    media_image1.png
    289
    376
    media_image1.png
    Greyscale

Fig. 3 of the ‘883 Patent. 

FL #3: “a signal strength circuit” (Claim 1)
A means-plus-function phrase is recited in claim 1, which recites “the signal strength circuit” or hereinafter FL #3.  Examiner determines herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL#3 in claim 1 recites: 
“a signal strength circuit that determines a signal strength of the received ID embedded ping signal, wherein the ping signal is operated at a power level lower than a power level during wireless power transfer”.

3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the signal strength circuit” is a generic placeholder or nonce term equivalent to “means” because the term “the signal strength circuit” does not convey any particular structure.  Examiner further notes that the specification of the ‘883 Patent does not disclose the underlying structures for “the signal strength circuit”.  Thus the specification of the ‘883 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘883 Patent that any generic “signal strength circuit” is a sufficient structure to perform the functions recited in FL #3.  For example, multiple signal strength circuit in the related prior art have multiple functions which do not include the function recited in FL #3.[3]  Accordingly, while there is common use of the generic term “signal strength circuit” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known signal strength circuit, particularly these prior art signal strength circuits, can “determines a signal strength of the received ID embedded ping signal, wherein the ping signal is operated at a power level lower than a power level during wireless power transfer” as recited in claim 1.
  Examiner finds nothing in the specification, prosecution history or the prior art to construe “the signal strength circuit” in FL #3 as the name of a sufficiently definite structure for performing the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “signal strength circuit” is a generic placeholder having no specific structure associated therewith.  Because “the signal strength circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #3 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the functions for “determines a signal strength of the received ID embedded ping signal, wherein the ping signal is operated at a power level lower than a power level during wireless power transfer” as recited in FL #3 in claim 1.

3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed functions.  
In view of Examiner findings above that FL #3 meets invocation prongs (A)-(C), Examiner concludes FL #3 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘883 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #3 is partially shown in Figs. 2 and 4, generic box 204. Fig. 2 is an example reprinted below.  Examiner finds that the ‘883 Patent does not clearly disclose an algorithm for the signal strength circuit.  The specification only discloses: “… a signal strength module 204 that determines a signal strength of the ping signal received at the primary pad 108. For example, the ping detection module 202 and/or the signal strength module 204 may generate a waveform scale to a desired value and the signal strength module 204 may then detect the signal strength of the detected ping signal.” (col. 16, lines 33-39). As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.


    PNG
    media_image2.png
    498
    612
    media_image2.png
    Greyscale

Fig. 2 of the ‘883 Patent. 

FL #4: “an alignment circuit” (Claim 1)
A means-plus-function phrase is recited in claim 1, which recites “the alignment circuit” or hereinafter FL #4.  Examiner determines herein that FL #4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #4 in claim 1 recites: 
“an alignment circuit that determines an amount of alignment of the secondary pad with respect to the primary pad based on the determined signal strength of the received ID embedded ping signal.”

3-Prong Analysis: Prong (A)
FL #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the alignment circuit” is a generic placeholder or nonce term equivalent to “means” because the term “the alignment circuit” does not convey any particular structure.  Examiner further notes that the specification of the ‘883 Patent does not disclose the underlying structures for “the alignment circuit”.  Thus the specification of the ‘883 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘883 Patent that any generic “alignment circuit” is a sufficient structure to perform the functions recited in FL #4.  For example, multiple alignment circuit in the related prior art have multiple functions which do not include the function recited in FL #4.[4]  Accordingly, while there is common use of the generic term “alignment circuit” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known alignment circuit, particularly these prior art alignment circuits, can “determines an amount of alignment of the secondary pad with respect to the primary pad based on the determined signal strength of the received ID embedded ping signal” as recited in claim 1.
  Examiner finds nothing in the specification, prosecution history or the prior art to construe “the alignment circuit” in FL #4 as the name of a sufficiently definite structure for performing the functions recited in FL #4 so as to take the overall claim limitation out of the ambit of §112 (f). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “alignment circuit” is a generic placeholder having no specific structure associated therewith.  Because “the alignment circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #4 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #4 meets invocation prong (B) because it recites the functions for “determines an amount of alignment of the secondary pad with respect to the primary pad based on the determined signal strength of the received ID embedded ping signal” as recited in FL #4 in claim 1.

3-Prong Analysis: Prong (C)
FL #4 meets invocation prong (C) because FL #4 does not recite sufficient structure for performing the claimed functions.  
In view of Examiner findings above that FL #4 meets invocation prongs (A)-(C), Examiner concludes FL #4 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘883 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #4 is partially shown in Figs. 2 and 4, generic box 206. Fig. 2 is an example reprinted below. Examiner finds that the ‘883 Patent does not clearly disclose an algorithm for the alignment circuit.  The specification only discloses “… an alignment module 206 that determines an amount of alignment of the secondary pad 116 with respect to the primary pad 108 based on the determined signal strength of the received ping signal… The alignment module 206 may correlate signal strength with alignment so that for a particular signal strength an amount of alignment may be known” (col. 16, lines 40-50).  As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.


    PNG
    media_image2.png
    498
    612
    media_image2.png
    Greyscale

Fig. 2 of the ‘883 Patent. 

FL #5: “a communication circuit” (Claim 3)
A means-plus-function phrase is recited in claim 3, which recites “the communication circuit” or hereinafter FL #5.  Examiner determines herein that FL #5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #5 in claim 3 recites: 
“a communication circuit that communicates with at least the plurality of stationary WPT devices and alerts the plurality of stationary WPT devices that the stationary WPT device that received the ping signal is paired with the mobile device that transmitted the ping signal.”


3-Prong Analysis: Prong (A)
FL #5 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the communication circuit” is a generic placeholder or nonce term equivalent to “means” because the term “the communication circuit” does not convey any particular structure.  Examiner further notes that the specification of the ‘883 Patent does not disclose the underlying structures for “the communication circuit”.  Thus the specification of the ‘883 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘883 Patent that any generic “communication circuit” is a sufficient structure to perform the functions recited in FL #5.  For example, multiple communication circuit in the related prior art have multiple functions which do not include the function recited in FL #5.[5]  Accordingly, while there is common use of the generic term “communication circuit” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known communication circuit, particularly these prior art communication circuits, can “communicates with at least the plurality of stationary WPT devices and alerts the plurality of stationary WPT devices that the stationary WPT device that received the ping signal is paired with the mobile device that transmitted the ping signal” as recited in claim 3.
  Examiner finds nothing in the specification, prosecution history or the prior art to construe “the communication circuit” in FL #5 as the name of a sufficiently definite structure for performing the functions recited in FL #5 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “communication circuit” is a generic placeholder having no specific structure associated therewith.  Because “the communication circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #5 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #5 meets invocation prong (B) because it recites the functions for “communicates with at least the plurality of stationary WPT devices and alerts the plurality of stationary WPT devices that the stationary WPT device that received the ping signal is paired with the mobile device that transmitted the ping signal” as recited in FL #5 in claim 3.

3-Prong Analysis: Prong (C)
FL #5 meets invocation prong (C) because FL #5 does not recite sufficient structure for performing the claimed functions.  
In view of Examiner findings above that FL #5 meets invocation prongs (A)-(C), Examiner concludes FL #5 invokes interpretation under 35 U.S.C. §112 (f). 
Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘883 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #5 is partially shown in Fig. 4, generic box 406. Fig. 4 is reprinted below.  Examiner finds that the ‘883 Patent does not clearly disclose an algorithm for the communication circuit.  The specification only discloses “… a communication module 406 that communicates with at least the multiple stationary WPT devices 104 and alerts the multiple of stationary WPT devices 104 that the stationary WPT device 104 that received the ping signal is paired with the mobile device 114 that transmitted the ping signal.” (col. 19, lines 15-20). As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.

    PNG
    media_image3.png
    382
    358
    media_image3.png
    Greyscale

Fig. 4 of the 883 Patent.

FL #6: “the alignment circuit” (Claim 4)
Claim 4 is dependent of claim 1.  Therefore, in view of Examiner findings above that FL #4 meets invocation prongs (A)-(C), Examiner concludes FL #6 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #4. 

FL #7: “an ID circuit” (Claim 5)
A means-plus-function phrase is recited in claim 5, which recites “the ID circuit” or hereinafter FL#7.  Examiner determines herein that FL #7 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #7 in claim 5 recites: 
“an ID circuit that generates a mobile device identifier (“ID”), the mobile device ID being unique to a mobile device”.

3-Prong Analysis: Prong (A)
FL #7 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the ID circuit” is a generic placeholder or nonce term equivalent to “means” because the term “the ID circuit” does not convey any particular structure.  Examiner further notes that the specification of the ‘883 Patent does not disclose the underlying structures for “the ID circuit”.  Thus the specification of the ‘883 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘883 Patent that any generic “ID circuit” is a sufficient structure to perform the functions recited in FL #7.  For example, multiple ID circuit in the related prior art have multiple functions which do not include the functions recited in FL #7.[7]  Accordingly, while there is common use of the generic term “ID circuit” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known ID circuit, particularly these prior art ID circuits, can “generates a mobile device identifier (“ID”), the mobile device ID being unique to a mobile device” as recited in claim 5.
  Examiner finds nothing in the specification, prosecution history or the prior art to construe “the ID circuit” in FL #7 as the name of a sufficiently definite structure for performing the function recited in FL #7 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “ID circuit” is a generic placeholder having no specific structure associated therewith.  Because “the ID circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #7 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #7 meets invocation prong (B) because it recites the functions for “generates a mobile device identifier (“ID”), the mobile device ID being unique to a mobile device” as recited in FL #7 in claim 5.

3-Prong Analysis: Prong (C)
FL #7 meets invocation prong (C) because FL #7 does not recite sufficient structure for performing the claimed function.  
In view of Examiner findings above that FL #7 meets invocation prongs (A)-(C), Examiner concludes FL #7 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘883 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #7 is partially shown in Figs. 6-7, generic box 602. Fig. 7 is an example reprinted below.  Examiner finds that the ‘883 Patent does not clearly disclose an algorithm for the ID circuit.  The specification only discloses “… an ID module 602, that that generates a mobile device ID where the mobile device ID is unique to a mobile device 114... For example, the ID module 602 may generate a digital signal that corresponds to the mobile device ID in a form that may be combined with the ping signal. For example, when the ping signal is a sinusoidal frequency of a particular frequency, the ID module 602 may generate a mobile device ID signal at a higher frequency and may use the ping signal as a carrier. In another embodiment, the ID module 602 controls the ping transmit module 502 in such a way to turn the ping signal on and off at specified intervals to communicate the mobile device ID.” (col. 20, lines 26-41).  As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function. 

    PNG
    media_image4.png
    346
    341
    media_image4.png
    Greyscale

Fig. 7 of the 883 Patent.

FL #8: “a pairing circuit” (Claim 5)
Limitation “the pairing circuit” recited in claim 5 is similarly as “the pairing circuit” recited in claim 1. Therefore, in view of Examiner findings above that FL #2 meets invocation prongs (A)-(C), Examiner concludes FL #8 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #2. 


FL #9: “an alignment confirmation circuit” (Claim 5)
A means-plus-function phrase is recited in claim 5, which recites “the alignment confirmation circuit” or hereinafter FL #9.  Examiner determines herein that FL #9 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #9 in claim 5 recites: 
“an alignment confirmation circuit that receives an alignment confirmation that the secondary pad is aligned within the primary pad within a specified alignment tolerance, the alignment confirmation in response to determining, at the primary pad, a signal strength of the received ID embedded ping signal, and determining that an amount of alignment of the secondary pad with respect to the primary pad based on the determined signal strength of the received ID embedded ping signal is within the specified alignment tolerance.”

3-Prong Analysis: Prong (A)
FL #9 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the alignment confirmation circuit” is a generic placeholder or nonce term equivalent to “means” because the term “the alignment confirmation circuit” does not convey any particular structure.  Examiner further notes that the specification of the ‘883 Patent does not disclose the underlying structures for “the alignment confirmation circuit”.  Thus the specification of the ‘883 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the ‘883 Patent that any generic “alignment confirmation circuit” is a sufficient structure to perform the functions recited in FL #9.  For example, an alignment confirmation circuit in the related prior art have multiple functions which do not include the functions recited in FL #9.[9]  Accordingly, while there is common use of the generic term “alignment confirmation circuit” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known alignment confirmation circuit, particularly this prior art alignment circuit, can “receives an alignment confirmation that the secondary pad is aligned within the primary pad within a specified alignment tolerance, the alignment confirmation in response to determining, at the primary pad, a signal strength of the received ID embedded ping signal, and determining that an amount of alignment of the secondary pad with respect to the primary pad based on the determined signal strength of the received ID embedded ping signal is within the specified alignment tolerance” as recited in claim 5.
  Examiner finds nothing in the specification, prosecution history or the prior art to construe “the alignment confirmation circuit” in FL #9 as the name of a sufficiently definite structure for performing the function recited in FL #9 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “alignment confirmation circuit” is a generic placeholder having no specific structure associated therewith.  Because “the alignment confirmation circuit” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #9 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #9 meets invocation prong (B) because it recites the functions for “receives an alignment confirmation that the secondary pad is aligned within the primary pad within a specified alignment tolerance, the alignment confirmation in response to determining, at the primary pad, a signal strength of the received ID embedded ping signal, and determining that an amount of alignment of the secondary pad with respect to the primary pad based on the determined signal strength of the received ID embedded ping signal is within the specified alignment tolerance” as recited in FL #9 in claim 5.

3-Prong Analysis: Prong (C)
FL #9 meets invocation prong (C) because FL #9 does not recite sufficient structure for performing the claimed function.  
In view of Examiner findings above that FL #9 meets invocation prongs (A)-(C), Examiner concludes FL #9 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘883 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #9 is partially shown in Figs. 5 and 7, generic box 504. Fig. 7 is an example reprinted below. Examiner finds that the ‘883 Patent does not clearly disclose an algorithm for the alignment confirmation circuit.  The specification only discloses “… an alignment confirmation module 504 that receives an alignment confirmation that the secondary pad 116 is aligned within the primary pad 108 within a specified alignment tolerance. In one embodiment, the alignment confirmation is in response to determining, at the primary pad 108, a signal strength of the received ping signal and determining that an amount of alignment of the secondary pad 116 with respect to the primary pad 108 based on the determined signal strength of the received ping signal is within the specified alignment tolerance… The mobile device 114 may then use the alignment confirmation to initiate communication, to prepare for receiving power wirelessly or to alert a vehicle driver…” (col. 19, line 60 – col. 20, line 11).  As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.

    PNG
    media_image4.png
    346
    341
    media_image4.png
    Greyscale

Fig. 7 of the ‘883 Patent. 

FL #10: “the stationary WPT device” (Claim 6)
A means-plus-function phrase is recited in claim 6, which recites “the stationary WPT device” or hereinafter FL #10.  Examiner determines herein that FL #10 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (f). 
The Examiner finds that FL #10 in claim 6 recites: 
“the stationary WPT device detecting the mobile device ID of the
mobile device; and
the stationary WPT device determining that the signal strength of the
received ID embedded ping signal is above a ping signal threshold
signifying that the amount of alignment of the secondary pad with the
primary pad is within the specified alignment tolerance.”

3-Prong Analysis: Prong (A)
FL #10 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the stationary WPT device” is a generic placeholder or nonce term equivalent to “means” because the term “the stationary WPT device” does not convey any particular structure.  Examiner further notes that the specification of the ‘883 Patent does not disclose the underlying structures for “the stationary WPT device”.  Thus the specification of the ‘883 Patent does not impart or disclose any structure for the phrase.  Furthermore, there is no disclosure or suggestion from the prior art or the ‘883 Patent that any generic “stationary WPT device” is a sufficient structure to perform the functions recited in FL #10.  For example, a stationary WPT device in the related prior art have multiple functions which do not include the functions recited in FL #10.[10]  Accordingly, while there is common use of the generic term “stationary WPT device” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known stationary WPT device, particularly this prior art stationary WPT device, can “detecting the mobile device ID of the mobile device” and “determining that the signal strength of the received ID embedded ping signal is above a ping signal threshold signifying that the amount of alignment of the secondary pad with the primary pad is within the specified alignment tolerance” as recited in claim 6.
  Examiner finds nothing in the specification, prosecution history or the prior art to construe “the stationary WPT device” in FL #10 as the name of a sufficiently definite structure for performing the function recited in FL #10 so as to take the overall claim limitation out of the ambit of §112 (f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “stationary WPT device” is a generic placeholder having no specific structure associated therewith.  Because “the stationary WPT device” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #10 meets invocation Prong (A).

3-Prong Analysis: Prong (B)
FL #10 meets invocation prong (B) because it recites the functions for  “detecting the mobile device ID of the mobile device” and “determining that the signal strength of the received ID embedded ping signal is above a ping signal threshold signifying that the amount of alignment of the secondary pad with the primary pad is within the specified alignment tolerance” as recited in FL #10 in claim 6.

3-Prong Analysis: Prong (C)
FL #10 meets invocation prong (C) because FL #10 does not recite sufficient structure for performing the claimed function.  
In view of Examiner findings above that FL #10 meets invocation prongs (A)-(C), Examiner concludes FL #10 invokes interpretation under 35 U.S.C. §112 (f). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘883 Patent, Examiner finds that the closest corresponding structure for the above noted function of FL #10 is partially shown in Fig. 1, generic box 104. Fig. 1 is reprinted below. Examiner finds to some extent suitable algorithm for the stationary WPT device would be that disclosed at col. 11,  line 51- col. 12, line 18. As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find clear algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.
 
    PNG
    media_image5.png
    463
    424
    media_image5.png
    Greyscale

Fig. 1 of the ‘883 Patent. 

FL #11: “a signal strength circuit”, “an alignment circuit”, “a communication circuit”, “a mobile device identifier (“ID”) detection circuit”; “a pairing circuit” (Claims 12-15).
Limitations recited in claims 12-15 are similarly as limitations recited in claims 1-5. Therefore, in view of Examiner findings above that FL #1-5 meet invocation prongs (A)-(C), Examiner concludes FL #11 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #1-5.

FL #12: “a pairing circuit”, “alignment confirmation circuit”, “a WPT device” (Claims 16-17).
Limitations recited in claims 16-17 are similarly as limitations recited in claims 5-6. Therefore, in view of Examiner findings above that FL #8-10 meet invocation prongs (A)-(C), Examiner concludes FL #12 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #8-10.

FL #13: “the method” (Claims 7-11 and 18-22)
The method recited in claims 7-11 and 18-22 are similarly as limitations recited in the apparatus claims 1-6 and 12-17. Therefore, in view of Examiner findings above that FL #1-12 meet invocation prongs (A)-(C), Examiner concludes FL #13 invokes interpretation under 35 U.S.C. §112 (f) in the same way as FL #1-12.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f). 

C.  Claim Not Interpretation Under 35 U.S.C. §112 (f)
It is noted that claims 5 and 16 recite “a ping transmit circuit that transmits a ping signal from a secondary pad to a primary pad, … wherein the ping transmit circuit comprises a switching circuit connected to the secondary pad and configured to generate the ping signal”.  Since the limitation “the ping transmit circuit” is modified by a sufficient structure and an act for performing the claimed function, i.e., the ping transmit circuit comprises the switching circuit connected to the secondary pad.  Thus, this claim limitation is not being interpreted under 35 U.S.C. § 112 (f).  Similarly for the method claim 21, since the limitation “transmitting a ping signal from a secondary pad to a primary pad …, wherein the ping signal is generated with a switching circuit connected to the secondary pad” is modified by a sufficient structure and an act for performing the claimed function, i.e., the ping signal is generated with a switching circuit connected to the secondary pad.  Thus, this claim limitation is also not being interpreted under 35 U.S.C. § 112 (f). 

OBJECTION TO SPECIFICATION
The specification is objected to because it does not provide cross-reference to related application. Applicant is required to amend the specification to provide cross-reference to related application: for example and as a matter of suggestion only, amend the specification to read as follows would overcome this rejection “This application is a reissue of U.S. Application Ser. No. 15/250,024”.  Appropriate correction is required.

REJECTIONS – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejections Based on Lack of Corresponding Structures 
Claim limitations in FL #1-13, which is recited in claims 1-22, invokes interpretation under pre-AIA  35 U.S.C. §112 (f).  As discussed above, Examiner finds the written description fails to disclose the corresponding structure or material for performing the claimed function and to clearly link the structure or material to the function.  Therefore, claims 1-22 are indefinite and is rejected under pre-AIA  35 U.S.C. §112 (2nd ¶).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. §112 (f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. §1.75(d) and MPEP §§608.01(o) and 2181.
    
Claims 1-11 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the received ID embedded ping signal" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the received ID embedded ping signal" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the received ID embedded ping signal" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the received ID embedded ping signal" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the received ping signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the received ping signal" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-4, 6, 8-9, 11, 19-20, 22 are rendered indefinite by the deficiencies of independent claims 1, 5, 7, 10, 18 and 21.

Rejections Based on Lack of Written description
 
Claims 1-22 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶)as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-4 recite “the ping detection circuit”, “the ID detection circuit”, “the pairing circuit”, “the signal strength circuit”, “the alignment circuit” and “the communication circuit”.   However, Examiner finds the specification does not sufficiently provide a written description of the nature of these underlying features necessary to perform “detects the mobile device ID from the ping signal received at the primary pad”, “pairs the stationary WPT device with the mobile device in response to detecting the mobile device ID of the mobile device”, “determines a signal strength of the received ID embedded ping signal”, “determines an amount of alignment of the secondary pad with respect to the primary pad based on the determined signal strength of the received ID embedded ping signal” and “communicates with at least the plurality of stationary WPT devices and alerts the plurality of stationary WPT device that the stationary WPT device that received the ping signal is paired with the mobile device that transmitted the ping signal” functions recited for those above limitations.  For example, Examiner finds the specification does not provide any detail as to the structure or materials of the above limitations that would be necessary to perform “detects”, “pairs”, “determines” and “communicates” functions.  Rather the specification only states “an ID detection module 302 that detects the mobile device ID from the ping signal received at the primary pad 108.” (col. 17, lines 24-26); or “the ID detection module 302 detects 1204 the mobile device ID…” (col. 24, line 67- col. 25, line 1), or “the ID detection module 302 determines 1310 a mobile device ID from the ping signal…” (col. 25, lines 35-36) regarding the ID detection circuit.  Regarding “the pairing circuit”, Examiner finds that the ‘883 Patent only discloses “a pairing module 304 that pairs the stationary WPT device 104 with the mobile device  114 in response to the ID detection module 302 detecting the mobile device ID of the mobile device 114... Other systems may require a broadcast of a pairing of a mobile device 114 where use of the pairing module 304 may allow the paired stationary WPT device 104 to transmit the pairing information to the control center 124, which may then share this information with other stationary WPT devices 104.” (col. 17, lines 44-62); or “the pairing module 304 pairs the stationary WPT device 104 with the mobile device 114… other transmitted mobile device ID signals in other ping signals.” (col. 18, lines 43-55). Regarding “the signal strength circuit”, Examiner finds that the ‘883 Patent only discloses “a signal strength module 204 that determines a signal strength of the ping signal received at the primary pad 108. For example, the ping detection module 202 and/or the signal strength module 204 may generate a waveform scale to a desired value and the signal strength module 204 may then detect the signal strength of the detected ping signal.” (col. 16, lines 33-39).  Regarding “the alignment circuit”, Examiner finds that the ‘883 Patent only discloses “an alignment module 206 that determines an amount of alignment of the secondary pad 116 with respect to the primary pad 108 based on the determined signal strength of the received ping signal… The alignment module 206 may correlate signal strength with alignment so that for a particular signal strength an amount of alignment may be known” (col. 16, lines 40-50); or “the alignment module 206 may determine that the degree of alignment is above the specified alignment tolerance” (col. 18, lines 18-20).  Regarding “the communication circuit”, Examiner finds that the ‘883 Patent only discloses “… a communication module 406 that communicates with at least the multiple stationary WPT devices 104 and alerts the multiple of stationary WPT devices 104 that the stationary WPT device 104 that received the ping signal is paired with the mobile device 114 that transmitted the ping signal.” (col. 19, lines 15-20).  Examiner is unable to find any particular structures for these above limitations such that they “detects”, “pairs”, “determines” and “communicates” to perform the above functions.  Accordingly, Examiner finds the specification of the 883 Patent does not provide a sufficient written description necessary to carry out the invention. As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.
Claims 5-6 recite similar limitation “the pairing circuit”  as claims 1-4, thus, same reasons applied to claims 1-4 are applied to claims 5-6.  Moreover, claim 5 also discloses “the ID circuit” and “the alignment confirmation circuit”. However, Examiner finds the specification does not sufficiently provide a written description of the nature of the underlying feature necessary to perform “generates a mobile device identifier (“ID”), the mobile device ID being unique to a mobile device” and “receives an alignment confirmation that the secondary pad is aligned within the primary pad within a specified alignment tolerance, the alignment confirmation in response to determining, at the primary pad, a signal strength of the received ID embedded ping signal, and determining that an amount of alignment of the secondary pad with respect to the primary pad based on the determined signal strength of the received ID embedded ping signal is within the specified alignment tolerance” functions.  For example, Examiner finds the specification does not provide any detail as to the structure or materials of the alignment confirmation circuit that would be necessary to perform the functions recited therein.  Rather the specification only states “an alignment confirmation module 504 that receives an alignment confirmation that the secondary pad 116 is aligned within the primary pad 108 within a specified alignment tolerance. In one embodiment, the alignment confirmation is in response to determining, at the primary pad 108, a signal strength of the received ping signal and determining that an amount of alignment of the secondary pad 116 with respect to the primary pad 108 based on the determined signal strength of the received ping signal is within the specified alignment tolerance… The mobile device 114 may then use the alignment confirmation to initiate communication, to prepare for receiving power wirelessly or to alert a vehicle driver…” (col. 19, line 60 – col. 20, line 11).  Regarding the ID circuit, the specification only discloses “an ID module 602, that that generates a mobile device ID where the mobile device ID is unique to a mobile device 114” (col. 20, lines 28-29).  Examiner is unable to find any particular structures for the ID circuit and the alignment confirmation circuit such that they perform the above functions.  Accordingly, Examiner finds the specification of the 883 Patent does not provide a sufficient written description necessary to carry out the invention. As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Thus, since Examiner is unable to find any algorithm, Examiner determines that the specification of the Patent fails to disclose the corresponding structure or material for performing the claimed function and fails to clearly link the structure or material to the function.
The method claims 7-11 recite a similar limitations as claims 1-6.  Examiner finds the method claims 7-11 not contain sufficient written description for the same reasons as for claims 1-6.
Claims 12-22 recite a similar limitations as claims 1-6.  Examiner finds claims 12-22 do not contain sufficient written description for the same reasons as for claims 1-6.

2161.01 Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph


“Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both.” MPEP § 2161.01 I.

“For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support  the scope of the genus claimed.” MPEP § 2161.01 I.

The MPEP states:

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of  ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002)…. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. [Emphasis added.]

MPEP § 2161.01 I.

CLAIM REJECTIONS - 35 USC § 102
Examiner finds that because claims 1-22 are indefinite under 35 U.S.C. §112 (1st and 2nd ¶) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedzin et al (U. S Patent No. 9,474,031).
Regarding claim 12, Sedzin discloses in Fig. 1 an apparatus comprising:
a ping detection circuit (SUMMARY, lines 2-3 discloses “detection in an inductive wireless power transfer system).  Sedzin discloses in col. 4, lines 54-59: “In an embodiment, the mobile device can communicate with the base station to perform, for example, authentication, authorization, or other verification procedures to establish the identity of the mobile device (e.g. the user of the mobile device) before power is transmitted”) that detects a ping signal (signal from 104) transmitted from a secondary pad (104) to a primary pad (102), the secondary pad (104) located on a mobile device (MOBILE DEVICE), the primary pad (102) located on a wireless power transfer (“WPT”) device (BASE STATION; ABSTRACT, line 3 discloses “a base station of a wireless power transfer system”), the WPT device (BASE STATION) transmitting power through the primary pad (102) to the secondary pad (104) of the mobile device (MOBILE DEVICE) during a wireless power transfer operation (SUMMARY, lines 2-3 discloses “detection in an inductive wireless power transfer system);
a signal strength circuit (CONTROL UNIT 114)  that determines a signal strength (step 304-308) of the detected ping signal, wherein the ping signal is operated at a power level lower than a power level during wireless power transfer (during power conversion of POWER CONVERSION UNIT 112); and
an alignment circuit (SYSTEM UNIT 108; col. 4, lines 36-39 discloses “In an embodiment, the system unit of the base station includes rules and logic for controlling the behavior of the power transmitters …”) that determines an amount of alignment (step 314, fig. 3 discloses: POSITION TEST RECEIVER 5mm OFF CENTER; step 322, fig. 3 discloses: POSITION TEST RECEIVER 10nm OFF CENTER) of the secondary pad (104) with respect to the primary pad (102) based on the determined signal strength of the detected ping signal (step 315, 318, 320, 324, 326, 328).

    PNG
    media_image6.png
    383
    520
    media_image6.png
    Greyscale

Fig. 1 of Sedzin.

Regarding claim 13:  Sedzin discloses the apparatus (Fig. 1) of claim 12, wherein one or more of:
the mobile device (MOBILE DEVICE) comprises one of a plurality of mobile devices (col 4, lines 40-44 discloses “… although only one mobile device is shown, each power transmitter can be paired with a different mobile device such that the base station can change a number of mobile devices equal to the number of power transmitters in the base station”); and
the WPT device (BASE STATION, ABSTRACT, line 3 discloses “a base station of a wireless power transfer system”) comprises one of a plurality of WPT devices (second POWER TRANSMITTER 106 can be read as the plurality of WPT devices; col. 4, lines 39-40 discloses “the base station can include more than one power transmitter”).

Regarding claim 14:  Sedzin discloses the apparatus (Fig. 1) of claim 13, further comprising a communication circuit (COMMUNICATIONS 114) that communicates with at least the plurality of WPT devices (BASE STATION), and alerts the plurality of WPT devices that the WPT device that detected the ping signal is paired with the mobile device that transmitted the ping signal (col 4, lines 40-44 discloses “… although only one mobile device is shown, each power transmitter can be paired with a different mobile device such that the base station can change a number of mobile devices equal to the number of power transmitters in the base station”).

Regarding claim 18:  The method recited in claim 18 is similarly as the apparatus claim 12, thus claim 18 is similarly rejected as claim 12. 

Regarding claim 19:  The method recited in claim 19 is similarly as the apparatus claims 13-14, thus claim 19 is similarly rejected as claims 13-14. 


TERMINAL DISCLAIMER
	Terminal Disclaimer filed on August 13, 2021 has been reviewed and approved. 

ALLOWABLE SUBJECT MATTER
While examined claims 1-11, 15-17 and 20-22 are rejected under 35 U.S.C. §112 as provided above, these claims are nevertheless contained allowable subject matter over the prior arts of record.  
Regarding claim 1, the prior art references are not seen to specifically teach “ID detection circuit” in combination with “a ping detection circuit”, “a paring circuit”, “a signal strength circuit” and “an alignment circuit”.
Dependent claims 2-4 include patentable subject matter for the same reasons as independent claim 1 from which they depend.
Regarding claim 5, the prior art references are not seen to specifically teach “ID circuit”, “a ping transmit circuit”, “an alignment confirmation circuit” in combination with “a pairing circuit”.
Dependent claim 6 includes patentable subject matter for the same reasons as independent claim 5 from which it depends.
Regarding claim 7, the prior art references are not seen to specifically teach “detecting the mobile device ID…” method step in combination with “detecting a ping signal …”, “pairing the stationary WPT device…”, “determining a signal strength …” and “determining an amount of alignment …” method steps.
Dependent claims 8-9 include patentable subject matter for the same reasons as independent claim 7 from which they depend.
Regarding claim 10, the prior art references are not seen to specifically teach “generating a mobile ID device…”, “transmitting a ping signal …”, “receiving an alignment confirmation …” method steps in combination with “pairing the stationary WPT device…” method step.
Dependent claim 11 includes patentable subject matter for the same reasons as independent claim 10 from which it depends.
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art references are not seen to specifically teach “a ping transmit circuit”, “an alignment confirmation circuit” in combination with “a pairing circuit”.
Dependent claim 17 includes patentable subject matter for the same reasons as independent claim 16 from which it depends.
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art references are not seen to specifically teach “transmitting a ping signal …”, “receiving an alignment confirmation …” method steps in combination with “pairing” method step.
Dependent claim 22 includes patentable subject matter for the same reasons as independent claim 21 from which it depends.

CONCLUSION
Claims 1-22 are rejected. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

          If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               






















Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] See U.S. Patent No. 7,428,600 (an ID detection circuit 25 that detects the voltage level of the ID pin; col. 20, lines 47-48);  U.S Patent No. 6,774,604 (The ID detection circuit 23 detects the voltage level in an ID terminal (identification terminal) of a connector 29 (socket and plug), and generates the master/slave selection (switchover, setting) signal MSSEL; col. 11, lines 50-53); U.S Patent No. 6,347,230 (an additional ID detection circuit 22 for detecting an additional ID to identify repeater 6 according to the demodulated signal; col. 13, lines 37-39).
        [[2] See U.S. Patent No. 9,692,890 (claim 11: .. the pairing module is configured to: establish a pairing relationship with a second terminal via a network side);  U.S Patent No. 10,108,582 (Claim 9: …a pairing module, to receive the time-series data sequences of variable lengths generated by a plurality of sensors); U.S Patent No.10,069,679 (claim 8: … a pairing module, configured to establish a second network connection between the media equipment and the control terminal equipment in the original network environment corresponding to the pairing information).
        [[3] See U.S Patent No. 8,392,561 (claim 4: said received signal strength circuit is configured to determine a predetermined reduced signal strength condition which initiates a resynchronization scan to said gateway); U.S Patent No. 7,602,858 (claim 14: … a signal strength circuit operable to vary the strength of the output bit signal responsive to the smallest number determined by the transition detection circuit.); U.S Patent No. 6,958,644 (claim 9: … the signal strength circuit being responsive to a signal strength of the first amplified system input signal at the input of the first filter circuit being less than a second threshold for providing a second strength signal at its output …)
        [4][4] See U.S Patent No. 10,075,028 (claim 27:.. an alignment module that determines an alignment of the movable object based on the determined alignments of the sets of receiver pads); U.S Patent No. 9,861,040 (claim 1: … an alignment module for determining the relative position of the spout and the container based on the collected image data and for generating command data or user interface data for the receiving vehicle with a target spatial offset between the spout and the container perimeter …; claim 6: … the alignment module adjusts the relative cooperative alignment or spatial offset between the vehicles within a range to promote even distribution of agricultural material in the storage portion.); U. S Patent No. 9,647,799 (claim 3: … the alignment module is configured to align and process data received from two or more data channels; claim 10: an alignment module for generating a first data stream based on the incoming data received from the plurality of channels).
        
        [[5] See U.S Patent No. 10,988,025 (claim 2:  … the communication module being arranged to communicate the level of energy of the energy storage unit to the coordinating module or the other energy storage robot); U. S. Patent No. 9,316,889 (claim 1: a communication module configured to wirelessly receive sensor data from a user's portable rigid reading screen …); U.S Patent No. 9,286,030 (claim 14:  a communication module, configured to transmit audio data associated with the plurality of audio streams to a remote server …). 
        
        [[7] See U.S. Patent No. 10,298,617 (the ID module 308 of the user telecommunication device 302 can indicate a customer account, maintained by a telecommunication carrier entity, as being associated with a particular trust profile including one or more trust policy rules having been customized by an account administer …, col. 7, lines 23-31); U.S Patent No. 10,039589 (the ID circuit 135 results in blocking the generated signal if a match is not found, col. 7, lines 3-4).
        [[9] See U.S. Patent No. 11,252,445 (… the alignment confirmation module 208 can be configured to determine whether a passthrough-quality encoding and/or one or more passthrough-aligned transcodings do, in fact, have segment structures that are compatible with the original video and/or with one another for ABR quality switching. In an embodiment, the alignment confirmation module 208 can be configured to check alignment of different encodings based on segment information associated with each encoding, col. 10, lines 30-38).
        [[10] See U.S. Patent No. 10,205,384 (The system 100, in one embodiment, includes a stationary WPT device 104 that includes a resonant AC-to-DC converter 102... The stationary WPT device 104, in one embodiment, is connected to a three-phase AC power source 110, such as a power utility, a generator, a battery with an inverter or other source of AC electrical energy. The stationary WPT device 104 provides power to the mobile device 114 using a wireless power transfer technique, col. 5, lines 40-52); U.S. Patent No. 10,288,439 (Possible implementations include stationary WPT where the vehicle is parked and dynamic WPT for use along roadways when the vehicle is in motion, col. 2, lines 7-10).